Citation Nr: 0110269
Decision Date: 02/20/01	Archive Date: 04/17/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-13 688	)	DATE FEB 20, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress disorder, currently evaluated as 50 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

 
INTRODUCTION

The veteran had active service from May 1967 to May 1969.  He served in Vietnam from October 1967 to October 1968.  Among his awards is the Combat Infantrymans Badge.

This appeal arises from a July 1998 rating decision of the Muskogee, Oklahoma, Regional Office (RO) that granted an increased evaluation for the veterans post-traumatic stress disorder (PTSD) to 50 percent disabling.  The veteran appealed this determination.


FINDINGS OF FACT

1.  The veterans PTSD is characterized by occupational and social impairment due to frequent nightmares, recurrent intrusive thoughts, homicidal ideation, depression, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), and significant inability to establish and maintain effective relationships

2.  The veterans PTSD is not manifested by clinical evidence of grossly inappropriate behavior; a persistent danger of hurting self or others; an intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

3.  The veteran is able to secure and follow a substantially gainful occupation.

 
CONCLUSION OF LAW

A 70 percent evaluation, but not more, is warranted for the veterans PTSD.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim for an increased evaluation for his service-connected PTSD in April 1998.  Attached to this claim were his VA treatment records dated in March 1998.  A psychiatric examination noted symptoms consisting of chronic insomnia with nocturnal panic, night sweating, and frequent nightmares.  The veteran also reported chronic irritability with episodes of extreme rage.  These episodes of anger were reported to be out of proportion to stimuli.  He complained of increased anxiety and frustration that were severe enough to interfere with his work and social relationships.  The examiner noted that the veteran had moderate symptoms of interference with concentration.  He also had startle responses and increased vigilance.  The veteran reported intense intrusive images of his combat experiences and avoided reminders of this experience.  He had a history of chronic depressive symptoms and panic disorder.  The veteran reported significant use of alcohol, but mostly on the weekends.  On examination, the veteran was alert, cooperative, polite, and had good eye contact.  He was tense and often on guard.  The veterans affect was anxious, constricted, and with mild intensity.  He denied any delusions, illusions, or hallucinations.  There was no active suicidal or homicidal ideation.  The impressions were PTSD, alcohol abuse versus dependence, and possibly dysthymic disorder.  A Global Assessment of Functioning (GAF) score of 50-55 was assigned.

A nursing assessment of the same month noted that the veteran interacted appropriately with select peers.  He reported having several friends, but no close friends.  Psychological testing revealed good cognitive functioning, average intellectual functioning, average memory function, good comprehension, mild to moderate levels of emotional distress, and moderate depressive symptomatology.  However, the veteran scored very high regarding feelings of hostility and extreme suspiciousness.

A comprehensive psychiatric examination was provided to the veteran in May 1998.  He claimed that his PTSD symptoms were becoming progressively worse as he grew older.  The veteran reported chronic insomnia and sleep disturbances due to constant nightmares.  He asserted that on average he had two nightmares a week and would soak his sheets with sweat.  It was claimed that his spouse would no longer sleep in the same room with him.  The veteran complained of chronic irritability and loss of anger control.  He asserted that he experienced startle responses when surprised by coworkers or his spouse, to the point of becoming violent.  The veteran reported that he had been arrested once for assault and battery, and once for carrying a concealed weapon.  He claimed that he had a lot of problems with bitterness and would easily become angry.  The veteran noted that he had problems with road rage.  It was reported that the veteran was married.  He had been married before and claimed that this marriage had ended in divorce due to his PTSD symptoms.  His current marriage reportedly had problems associated with his PTSD.  He asserted that he would habitually check his windows, doors, and yard up to four or five times a night.  It was noted that the veteran exhibited symptoms of alcohol abuse, but he felt he was not an alcoholic.  The veteran noted that he sought regular outpatient treatment and used prescription medication to control his PTSD.  He denied having any social acquaintances or friends, but had one friend he saw only occasionally.  His only noted hobby or interest was to occasionally go fishing.  The veteran acknowledged that he had worked for the same employer for the past 25 years and was now in a supervisory position.  Even though this job gave him a lot of pressure, he asserted that it was the only thing that kept him going because when he worked he did not have to deal or think about his problems.  

On examination, the veteran was oriented.  He was not psychotic nor did he have delusions or hallucinations.  The veteran was found to have an easy startle response.  He appeared to be anxious, tense, and depressed, but his speech was intelligent, goal directed, and within normal limits.  The veteran was appropriately dressed and had good eye contact, but he wore sunglasses through the majority of the interview.  It was unclear to the examiner whether these glasses were prescription.  His affective was appropriate.  The veteran denied suicidal or homicidal ideation, but stated he thought he could easily kill someone that got in his way.  His reasoning, judgment, and insight appeared to be average.  The examiner felt that the veteran did not show evidence of panic attacks, but he did have anxiety features.  It was the examiners conclusion that the veteran was not malingering.  The diagnoses were PTSD and alcohol abuse.  A GAF score of 55 was assigned.

In a written statement of March 1998, the veteran asserted that his PTSD symptoms had contributed to the dissolution of his first marriage and the accompanying significant financial liabilities.  He claimed that he had been unable to attend college due to these symptoms which in turn stunted his current career.  The veteran alleged that his PTSD disorder had led to his twice being arrested for assault and carrying a concealed weapon.

A lay statement from the veterans ex-spouse dated in March 1998 indicated that the veteran had returned from Vietnam with extreme personality changes.  His symptoms included being constantly depressed, startle responses to the point of being violent, and sleep interrupted by nightmares.  It was claimed that the veteran had a resentful attitude toward those that did not serve in Vietnam.  The ex-spouse indicated the veteran had told her that sometimes he would find himself in a trance reliving his terrible experiences from Vietnam.  It was alleged that the veteran would work up to 16 hour days in order to get his experiences from Vietnam off his mind.

The veteran was hospitalized from August to October 1998 primarily for his psychiatric complaints.  His discharge diagnoses included chronic PTSD, depressive disorder, and a history of alcohol abuse in partial remission.

A VA outpatient record of June 1999 reported that the veteran had been required to attend special training due to his outbursts of anger at work.  He claimed that because of his history of conflict with coworkers his supervisors would no longer support him, and he was labeled a crazy Vietnam combat vet.  He worked the night shift in order to avoid others and socializing.  The veteran also asserted that he experienced outbursts of anger with his spouse which resulted in many separations.  He complained of daily intrusive thoughts about Vietnam and expressed his worry that his outbursts of anger would lead to an act of violence.  The assessment was chronic, severe PTSD.  The psychologist felt that the veterans work situation was precarious and might not be able to keep his employment.  It was felt that the veterans judgment, thinking, mood, and daily routine were negatively impacted with marked deficiencies in occupational and social settings.  The veteran was noted to have homicidal ideation and severe anger control issues due to PTSD.  The psychologist opined that the veterans condition appeared to be getting more severe as he aged, notwithstanding the use of prescribed medication.

At his Board hearing in November 1999, the veteran acknowledged that he currently was employed and had been with the same automobile manufacturer since 1973.  His current position was as a production manager over 25 other employees.  He alleged that that his PTSD symptoms continued to increase over the years.  These symptoms included aggressiveness, zero tolerance, bad attitude, bitterness, and irritability.  He reported that his supervisors had criticized his management techniques and treatment of his workers.  The veteran claimed that on more than one occasion his employer had sent him for counseling due to his interpersonal problems with other employees.  It was asserted by the veteran that he was inhibited from further promotions due to his PTSD symptoms.  The veteran testified that he had turned his home into a bunker through the use of different types of security equipment.  He claimed that he felt insecure without a gun.  When he did not have a gun on his person, he kept one in his vehicle.  The veteran alleged that he had no close friends.  He asserted that he did not like being to social events or around crowds.  The veteran acknowledged that he had attended a veterans parade and seen the wall in the past year but found the experience very hard.  To avoid socializing, the veteran noted that he worked and shopped at night and usually stayed by himself.  He claimed that the only group event he attended on a regular basis was his group therapy meeting every two to three weeks with other veterans.  The veteran testified that he had been married twice.  His current spouse slept in a separate room and would not talk to him.  He alleged that the only reason he had not gotten divorced a second time was because of the financial burden it would place on him.  The veteran asserted that in 17 years of marriage his spouse has moved out of the house seven to nine times.  He claimed that his adult children had told him that they were afraid of him because of his behavior.  It was related by the veteran that two of his children lived near him, but hardly ever visited.  He complained of having frequent nightmares about Vietnam and waking up in a cold sweat.  The veteran reported that he suffers with significant startle responses to loud noises.  He claimed that environmental sights like smoke would cause intrusive thoughts about Vietnam.

The veteran submitted a statement from his VA psychologist at his hearing in November 1999.  This psychologist confirmed the diagnosis of PTSD and related symptoms of recurrent intrusive thoughts, frequent nightmares, startle response, anger control issues, social isolation, and relationship and concentration problems.  It was noted that the veterans lack of anger control had caused significant problems at his current employment.  He was found to have a significant social and occupational impairment.  It was reported that he attended biweekly group therapy sessions and took medication.

Also submitted in November 1999 was the veterans latest performance review from his employer.  This review had his supervisors and peers rate his performance significantly lower than his self evaluation.  Written comments on this evaluation noted that the veteran had a more negative than positive impact on the employees he worked with.  It was noted that the veteran spent most of his time in his office and did not interact with other employees.  He was reported to send instructions through written notes and avoid direct contact with others.  The veteran was found not to adapt to change very well and would loose control and get into verbal conflicts with other supervisors or employees when changes were needed.  It was noted that the veteran used an authoritative style to handle problems and criticize employees.  He was reported to be sarcastic in his interactions with others and often dwelled on the past.  One commentator noted that the veteran had a strong temper and could loose it over the most minute things and then totally loose control.  During these episodes, the veteran reportedly would hold a grudge for days or weeks until he was over it.  

II.  Analysis

Initially, the undersigned finds that the VA has conducted all development required in this case to comport with the requirements of 38 U.S.C.A. §§ 5103 and 5103A as enacted or amended by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 2, 114 Stat. 2096, 2096-98 (2000).  This development has included obtaining identified treatment records and conducting comprehensive compensation examinations.  It is also determined that the veteran has been adequately informed of the requirements for an increased evaluation of his PTSD in the ROs statement of the case (SOC) of April 1999.  As the veteran has been provided with the opportunity to present evidence and arguments on his behalf and availed himself of those opportunities, appellate review is appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 (2000).  Also, 38 C.F.R. § 4.10 (2000) provides that, in cases of functional impairment, evaluations must be based upon lack of usefulness of the affected part or systems, and medical examiners must furnish, in addition to the etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, a full description of the effects of the disability upon the person's ordinary activity.  These requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath, 1 Vet. App. at 594.  

Where entitlement to compensation has already been established and increased disability rating is claimed, the present level of disability is of primary concern.  Past medical reports do not take precedent over current findings in determining whether to increase a disability rating.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently evaluated for his PTSD under the VAs Schedule for Rating Disabilities, 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411, as 50 percent disabling.  This rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.  

The medical evidence indicates that the veteran suffers with frequent nightmares, recurrent intrusive thoughts, difficulty sleeping, problems with concentration, and outbursts of anger with little control.  Both the veteran and his treating therapists have provided evidence that his lack of control of his anger have significantly interfered with his employment.  This interference has been substantiated by his employers performance review of February 1999.  These symptoms have all but in legal status destroyed his relationship with his former and current spouses and his children.  It appears the veteran is socially isolated except for his participation in group therapy and a few work associates.  His problems with anger control have resulted in occasional confrontations with law enforcement.  Primarily due to his social isolation resulting from irritability and frequent outbursts of anger, the Board finds that the veteran has occupational and social impairment that more nearly approximates the criteria of a 70 percent evaluation under Code 9411.  See 38 C.F.R. § 4.7.

However, symptomatology warranting a 100 percent evaluation is not evident based on the evidence of record.  While severely strained, the veteran is able to maintain minimal contacts with his current spouse and children.  He is also able to maintain more substantial social ties with veterans in his group therapy sessions.  More significantly, the veteran has been able to maintain work with the same employer for decades.  It is also significant that his current employment is as a supervisor over approximately 25 employees.  While both the veteran and his treating psychologist have insisted that he faces possible job termination due to PTSD symptomatology, his performance review does not indicate that such action is currently considered by his employer.  The Board acknowledges that the veterans review by his peers and supervisors was low in many areas dealing with interpersonal relationships, however, these same reviews noted positive aspects of the veterans work performance.  Specifically, the veteran was noted to be thorough and methodical communicating quality issues and corrective actions, and solicited feedback from his workers.  He was noted to be one of our best at providing positive feedback to his workers and had the ability to present criticism in such a way the worker would not lose face.  One review found the veteran to be open and easy to communicate with and that he always sought clarification.  Another reviewer noted He is a people person.  You seldom pass the office without seeing a different person/employee visiting with [the veteran] and discussing matters about work and/or play.  The veteran was also commended on his diligence, dependability, consistency, good attendance, pride in work, and truthfulness.

The Board does not mean to minimize the significant and documented adverse effects the veterans PTSD has on his work and social relationships.  However, virtually none of the criteria listed for a 100 percent evaluation under Code 9411 is evidenced in the lay or medical evidence of record.  There is no indication in the performance review of February 1999 that the veteran was being considered for demotion from his supervisor position, let alone being terminated.  A review of the lay and medical evidence fails to show any inability to perform activities of daily living, disorientation, or memory loss.  While the veteran has presented evidence of outbursts of anger that are, of course, inappropriate behavior and could present a danger to himself or others, this problem has not resulted in a total social or industrial incapacity.  The preponderance of the evidence shows that the veteran is currently able to control his outbursts of anger enough to maintain employment and some social contacts.  By his own admission in November 1999, he has not had a physically violent encounter with another individual for many years.  Standing alone, problems with irritability and anger control evidenced by the veteran would not render it impossible for the average person to follow a substantially gainful occupation.  In the veterans case, the evidence is abundant that these problems have not prevented him from maintaining his current employment.  Based on this analysis, the Board finds that the veterans PTSD symptomatology is not so severe as it would result in a total occupational and social impairment.

Based on the above analysis, the Board finds that a 70 percent rating is warranted for PTSD.  The preponderance of the evidence, however, is against an evaluation in excess of 70 percent.  In reaching this conclusion, the Board has considered and fully applied the benefit-of-the-doubt doctrine under the provisions of 38 C.F.R. § 4.7.  However, as the preponderance of the medical evidence is against a total evaluation for PTSD, that doctrine is not applicable regarding further increase.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The veteran should, of course, file a claim for an increased rating if at any time in the future his disorder further deteriorates.


ORDER

A 70 percent evaluation, but not more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans Appeals
  
